Title: Abigail Adams to Mary Smith Cranch, 26 May 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            my dear sister
            Philadelphia May 26 1798
          
          yours of the 18 I received on Thursday 23— and I rejoice to hear mr Black got home so soon, as I think he could dissipate your anxiety on our account. I may be too confident, but I do not feel as if any body wanted to hurt or injure us. bearing neither malice or ill will towards any one, not even the most deluded, I cannot be particuliarly apprehensive. I wish the Laws of our Country were competant to punish the stirer up of sedition, the writer and Printer of base and unfounded calumny. this would contribute as much to the Peace and harmony of our Country as any measure, and in times like the present, a more carefull and attentive watch ought to be kept over foreigners. this will be done in future if the Alien Bill passes, without being curtaild & clipt untill it is made nearly useless— The Volunteer Corps which are forming not only of young Men, but others will keep in check these people I trust. amongst

            the many addresses have you particuliarly noticed one from the state of N Jersey with the Govr at their head, as commander in chief. it is from all the officers, and they are not vain and empty tenders for a deputation from their Body is comeing to Present the address on monday next, and to tender their Services as a volunteer Corps— I wish with you that I could see as great a Change for the better in morals as in politicks, but it is a part of Religion as well as morality, to do justly and to love mercy and a man can not be an honest & Zealous promoter of the Principles of a Free Government, without possessing that Good will towards man which leads to the Love of God, and respect for the deity, so that a proper appreciation of our Rights & duties as Citizens, is a prelude to a respect for Religion, and its institutions. to destroy and undermine Religion has been the cheif engine in the accomplishment of this mighty Revolution throughout Europe. we have felt no small share of the balefull influence, of the Age of Reason—but to have a through Idea of the deep laid system, you must read a Work lately publishd calld proofs of a conspiracy against all the Religions and Governments of Europe, by John Robison Professor of Natural Philosophy in the university of Edinburgh. this Book I have sent to dr Belknap with a request that if he possesst a Copy, that he would send it to mr Cranch. if he has not, he will lend it to him. you will read the Book with astonishment. What led me to send the Book at this time, was from a Letter from my son at Berlin, who I know from his manner of writing had not seen the Book. it was first publishd last sep’br in Edinburgh in his Letter he mentions a society calld a Theo Philanthropick, and describes it as a Theological & political mixture of deism, morality and Anti Christianity—that to propogate these doctrines, Persons had been sent lately to Hamburgh; and that dupont de Nemours was talk’d of as comeing out to America to establish such societies here—
          I have made the extract from his Letter at length, and sent it to dr Belnap together with Robisons Work, which fully unfolds the whole scheme, and displays the effects of the Principles in the Revolutions in Europe to their full extent. I thought I could not do a better service than to put our Country men upon their Gaurd. the son of this dupont has just arrived in this city from Charlstown S C where he was Consul. he is now sent here in order to Superceed Le Tomb, as consul general. He told a Gentleman who mentiond it at the drawing Room last Evening that his Father was gone to Hamburgh in order to embark for America, which corresponds with the account

given by mr A— and he added that he found the spirit of the times such, that he should be very sorry to have his Father come out. the intention was that he should have come out to accompany the Marquiss La Fayett & Family. by this means you see, he would naturally have been cordially & kindly received, and have crept unsuspected into the Bosoms of Americans, untill he had bit like a serpent and stung like an Adder. was there ever a more basely designing and insidious people? Burk was right, when he described the French republick to be founded upon Regicide, Jacobinism and Atheism, and that it had joind to those Principles: a body of systamatick manners, which secured their opperation.
          Robisons Book will shew you how much the corruption of manners has aided in the destruction of all Religions and moral Principles— all the new institutions strike at the root of our social nature. mr Burk goes on to observe in his Letters upon the Regicide directory, “that other Legislators knowing that marriage is the origin of all Relations, and concequently the first Element of all duties: have endeavourd by every Art to make it sacred.” the following observation ought to be indelbly written upon every mind.
          “The Christian Religion by confineing it to pairs and by rendering that Relation indissoluable, has by these two things, done more towards the peace, happiness, settlement and civilization of the world, than by any other part in this whole Scheme of divine wisdom”
          I objected to the answer to the Boston address upon the same Principle you mention. I did get an alteration in it, but between ourselves, I think the address itself as indifferent as most any one which has been sent, but this is confidential—
          inclosed is a Letter for mr Black which I return as he requested— I hear nothing yet of the Box sent for cousin Betsy— I hope it is not lost
          we have had some delightfull rains these two days past. I want to escape the cage & fly to Quincy but know not when to say it will be— I am my dear sister / affectionatly Yours
          
            A Adams—
          
          
            Ps Louiss desires me to inquire when you expect her sister back my Letter to you are first thoughts, without correction
          
        